Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Orenstein, J.), imposed February 24, 1987, upon his conviction of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty.
*897Ordered that the appeal is dismissed as academic.
On April 11, 1988, the sentence imposed on February 24, 1987 was vacated and the defendant was resentenced to an indeterminate term of VA to 4 years’ imprisonment for his conviction of attempted criminal sale of a controlled substance in the third degree, following his plea of guilty to a violation of probation. Accordingly, this appeal is academic. Mollen, P. J., Bracken, Kunzeman and Rubin, JJ., concur.